DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I claims 1-15 and 25 in the reply filed on April 13, 2022 is acknowledged. The traversal is on the grounds that although the Requirement lists different groups of Claims on pages 3-4, the Requirement does not appear to explain why each group lacks unity with each other and this the Applicants submit that the Requirement should be reconsidered and withdrawn. 
However, the Examiner disagrees. Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of mono or multi-layer polyester film of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art Yamamura et al. (US 2013/0331493 A1).  
Hence, the restriction requirement is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	3.	Claims 1-15 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura et al. (US 2013/0331493 A1).  
 	Yamamura et al. disclose a polylactic acid based film (equivalent to the polyester film of the claimed invention) comprising a composition containing a polylactic acid based resin (A) (equivalent to the polyester film of the claimed invention and meeting the limitations of claim 3), a thermoplastic resin other than polylactic acid based resin (B) (equivalent to the polyester film of the claimed invention), and a compound treated with a surface treatment agent as filler (C)
(equivalent to the ground calcium carbonate with a treatment layer on the surface of the ground calcium carbonate of the claimed invention), the polylactic acid based resin containing a crystalline polylactic acid based resin and an amorphous polylactic acid based resin, and resin (A) accounting for 10 to 95 mass % 
(meeting the concentration limitation the polyester resin) and resin (B) accounting for 5 to 90 mass % of a combined total of 100 mass % of resin (A) and resin (B), and filler (C) accounting for 10 to 400 parts by mass per a combined total of 100 parts by mass of resin (A) and resin (B) (meeting the concentration limitation of the surface-treated filler material). in another embodiment, the polylactic acid based film comprises a composition containing a polylactic acid based resin as resin (A) and also containing filler (C) and/or filler (D) in an amount of 10 to 400 parts by mass per a total mass of resin which accounts for 100 parts by mass, filler (C) being a compound treated with a surface treatment agent, filler (D) being an inorganic filler and/or organic filler untreated with a surface treatment agent, and the tensile elongation percentage being 150 to 500%. The films are processed by, for instance, stretching and embossing to produce materials mainly requiring flexibility, moisture permeability, and heat resistance, including those for medical care and sanitary supplies such as back sheets of bed sheet, pillowcase, sanitary napkin, and other absorbent products; clothing materials such as rainwear and gloves; garbage bag and compost bag; food bags for vegetables and fruits; and bags for industrial products and other packaging materials. The content of resin (A) in the entire composition used to form a polylactic acid based film is preferably 5 to 80 mass %, more preferably 15 to 70 mass %, still more preferably 25 to 60 mass %, and particularly preferably 35 to 50 mass %. The thermoplastic resins other than other than polylactic acid based resin include polyacetal, polyethylene, polypropylene, polyamide, poly(meth)acrylate, polyphenylene sulfide, polyether ether ketone, polyester, polyurethane, polyisoprene, polysulfone, polyphenylene oxide, polyimide, polyetherimide, ethylene/glycidylmethacrylate copolymer, polyester elastomer, polyamide elastomer, ethylene/propylene terpolymer, ethylene/butene-1 copolymer, thermoplastic starch, starch-containing polymer, and various resin based plasticizers (meeting the limitations of claims 10 and 13).  The polylactic acid based film may contain only one of these resins for resin (B) or may contain more of them in combination. The filler (C), i.e., compounds untreated with a surface treatment agent (inorganic fillers and/or organic fillers), include silicon oxide (silica), talc, and calcium carbonate, which work as fillers to develop blocking resistance; aluminum hydroxide and magnesium hydroxide, which work as fillers to develop fire retardance; zinc oxide and titanium oxide, which work as fillers to develop ultraviolet ray absorbability; zeolite, zeolite carrying metal ion (such as silver ion), zinc oxide, titanium oxide, and metal phthalocyanine, which work as fillers to develop antimicrobial property. Of these precursors for filler (C), i.e., compounds untreated with a surface treatment agent (inorganic fillers and/or organic fillers), calcium carbonate, barium carbonate, barium sulfate, calcium sulfate, silicon oxide (silica), titanium oxide, mica, talc, kaolin, clay, and montmorillonite are preferable from the viewpoint of improving moisture permeability after film processing, maintaining mechanical characteristics, such as strength and elongation percentage, and reducing the costs.  Filler (C) can be produced by treating the aforementioned inorganic fillers and/or organic fillers with a surface treatment agent.  Surface treatment agents include phosphate based compounds, fatty acids, resin acid, interfacial active agents, fat and oil, wax, carboxylic acid based coupling agents, silane coupling agents, titanate coupling agents, and polymer based surface treatment agents (meeting the limitations that the surface treatment to produce filler having a treatment layer on the surface of the at least one ground calcium carbonate comprising filler material comprising a phosphoric acid ester,  at least one aliphatic aldehyde and/or salty reaction thereof, and/or at least one mono-substituted succinic anhydride, at least one polydialkylsiloxane and meeting the limitations of claims 8 and 28). The use, as filler (C), of one of these compounds treated with a surface treatment agent serves to improve the affinity with the matrix resin, suppress the coagulation of the filler, and improve its dispersibility, allowing the filler to be dispersed uniformly in a resin composition.  As a result, it becomes possible to produce a film having high processability, such as for stretching and embossing, required to develop high moisture permeability. There are no specific limitations on the average particle diameter of filler (C) for the present invention, but it is preferably 0.01 to 10 microns (meeting the limitation that the at least one ground calcium carbonate-comprising filler material having a weight median particle size c/50 in the range from 0.5 to 2.5 microns and meeting the limitations of claim 7). The composition may contain additives such as plasticizers, antioxidants, dispersants, ultraviolet ray stabilization agents (meeting the limitations of claim 14), color protection agents, delustering agents, antibacterial agents, deodorants, flame retardants, weathering agents, antistatic agents, antioxidants, ion exchange agents, tackifiers, antifoaming agents, color pigments, and dyes. Furthermore, the composition may contain a polylactic acid based resin as resin (A) and also contains 10 to 400 parts by mass filler (C) and/or filler (D) relative to 100 parts by mass of the resin, that filler (C) is a compound treated with a surface treatment agent, that filler (D) is an inorganic filler and/or organic filler untreated with a surface treatment agent. The disclosed polylactic acid based film is high in flexibility, heat resistance, bleed-out resistance, and durability and also high in processability such as for stretching and embossing required to develop high moisture permeability, and can serve as film to be processed by, for instance, stretching and embossing to produce materials for medical care and sanitary supplies such as back sheets of bed sheet, pillowcase, sanitary napkin, and other absorbent products; clothing materials such as rainwear and gloves; garbage bag and compost bag; food bags for vegetables and fruits; and bags for industrial products and other packaging materials. (See Abstract and paragraphs 0014-0018, 0021, 0033-0058, 0066-0078, 0090-0105, 0134, and 0194). All limitations of claims 1-15 and 25 are disclosed in the above reference.   
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-15 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11326041. 
Claim 1 of U.S. Patent No. 11326041 recites a mono or multi-layer biaxially oriented polyester film, comprising at least one layer of the film comprising at least one polyester in an amount ranging from 70 wt.-% to 99.9 wt.-% and a surface-treated filler material product in an amount ranging from 0.1 wt.-% to 30 wt.-%, based on the total weight of the layer, wherein the surface-treated filler material product comprises: A) at least one ground calcium carbonate-comprising filler material having a weight median particle size d50 in the range from 0.5 μm to 2.5 μm, and B) a treatment layer on the surface of the at least one ground calcium carbonate-comprising filler material, wherein the treatment layer comprises: i. at least one aliphatic aldehyde and/or salty reaction product thereof, and/or ii. at least one mono-substituted succinic anhydride and/or salty reaction product thereof, wherein the mono-substituted succinic anhydride consists of succinic anhydride mono-substituted with a substituent selected from the group consisting of a linear, branched, aliphatic and cyclic group having a total amount of carbon atoms from at least C2 to C30 in the substituent, and/or iii. at least one polydialkylsiloxane, and/or iv. mixtures of the materials according to i. to iii., wherein the surface-treated filler material product comprises the treatment layer in an amount of from 0.1 wt.-% to 2.3 wt.-%, based on the total dry weight of the at least one ground calcium carbonate-comprising filler material.
Claim 1 of the instant application recites a mono or multi-layer polyester film, wherein at least one layer of the film comprises at least one polyester in an amount ranging from 20.0 wt.-% to < 70 wt.-% and a surface-treated filler material product in an amount ranging from > 30 wt.-% to 80.0 wt.-%, based on the total weight of the layer, wherein the surface- treated filler material product comprises A) at least one ground calcium carbonate-comprising filler material having a weight median particle size in the range from 0.5 µm to 3.0 µm, and B) a treatment layer on the surface of the at least one ground calcium carbonate- comprising filler material comprising i. a phosphoric acid ester blend of one or more phosphoric acid mono-ester and salty reaction products thereof and/or one or more phosphoric acid di- ester and salty reaction products thereof, and/or ii. At least one saturated aliphatic linear or branched carboxylic acid and a salty reaction product thereof, and/or iii. at least one aliphatic aldehyde and/or a salty reaction product thereof, and/or iv. at least one mono-substituted succinic anhydride comprising a succinic anhydride mono-substituted with a group that is a linear, branched, aliphatic or cyclic group having a total number of carbon atoms from at least C2 to C20 in the substituent and/or a salty reaction product thereof, and/or v. at least one polydialkylsiloxane, and/or vi. mixtures of the materials according to i to v  wherein the surface-treated filler material product comprises the treatment layer in an amount of from 0.1 wt.-% to 2.3 wt.-%, based on the total dry weight of the at least one ground calcium carbonate-comprising filler material.
Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 

5.	Claims 1-15 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/053,779.(reference application). 
Claim 1 of copending Application No. 17/053,779 recites a mono or multi-layer polyester film, wherein at least one layer of the film comprises at least one polyester in an amount ranging from 70.0 to 99.9 wt.-% and a surface- treated filler material product in an amount ranging from 0.1 to 30.0 wt.-%, based on the total weight of the layer, wherein the surface-treated filler material product comprises A) at least one ground calcium carbonate-comprising filler material having a weight median particle size in the range from 0.5 µm to 3.0 µm, and B) a treatment layer on the surface of the at least one ground calcium carbonate- comprising filler material comprising i. a phosphoric acid ester blend of one or more phosphoric acid mono-ester and salty reaction products thereof and/or one or more phosphoric acid di-ester and salty reaction products thereof, and/or ii. at least one saturated aliphatic linear or branched carboxylic acid and salty reaction products thereof, and/or iii. at least one aliphatic aldehyde and/or salty reaction products thereof, and/or iv. at least one mono-substituted succinic anhydride consisting of succinic anhydride mono-substituted with a group selected from a linear, branched, aliphatic and cyclic group having a total amount of carbon atoms from at least C2 to C3 in the substituent and/or salty reaction products thereof, and/or v. at least one polydialkylsiloxane, and/or vi. mixtures of the materials according to 1. to v., wherein the surface-treated filler material product comprises the treatment layer in an amount of from 0.1 to 2.3 wt.-%, based on the total dry weight of the at least one ground calcium carbonate- comprising filler material. 
Claim 1 of the instant application recites a mono or multi-layer polyester film, wherein at least one layer of the film comprises at least one polyester in an amount ranging from 20.0 wt.-% to < 70 wt.-% and a surface-treated filler material product in an amount ranging from > 30 wt.-% to 80.0 wt.-%, based on the total weight of the layer, wherein the surface- treated filler material product comprises A) at least one ground calcium carbonate-comprising filler material having a weight median particle size in the range from 0.5 µm to 3.0 µm, and B) a treatment layer on the surface of the at least one ground calcium carbonate- comprising filler material comprising i. a phosphoric acid ester blend of one or more phosphoric acid mono-ester and salty reaction products thereof and/or one or more phosphoric acid di- ester and salty reaction products thereof, and/or ii. At least one saturated aliphatic linear or branched carboxylic acid and a salty reaction product thereof, and/or iii. at least one aliphatic aldehyde and/or a salty reaction product thereof, and/or iv. at least one mono-substituted succinic anhydride comprising a succinic anhydride mono-substituted with a group that is a linear, branched, aliphatic or cyclic group having a total number of carbon atoms from at least C2 to C20 in the substituent and/or a salty reaction product thereof, and/or v. at least one polydialkylsiloxane, and/or vi. mixtures of the materials according to i to v  wherein the surface-treated filler material product comprises the treatment layer in an amount of from 0.1 wt.-% to 2.3 wt.-%, based on the total dry weight of the at least one ground calcium carbonate-comprising filler material. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787